The action is for separation on the grounds of cruelty, desertion and nonsupport, and for a declaratory judgment decreeing a Florida decree of divorce obtained by defendant on October 14, 1941, to be null and void. After trial the court held that the Florida decree of divorce was a bar to this action and judgment was entered dismissing the complaint. Plaintiff appealed. An order was entered directing defendant to pay plaintiff $415 for the expenses of procuring the minutes and printing the record and, in addition, $250 for counsel fees (which sum shall include the cost of printing plaintiff’s brief) in prosecuting the appeal from the judgment, and defendant appeals. Order, made on reargument, modified on the facts by striking therefrom the words and figures “($415.00) Four Hundred and Fifteen” and inserting in place thereof the words and figures “($65.00) Sixty-Five”; and by striking out the words “ and printing the record on appeal ”. As thus modified, the order is affirmed, without cos.ts. Permission is hereby granted to plaintiff to dispense with the printing of the record on appeal, and the appeal may be heard on the original minutes. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. [190 Misc. 298.]